j ;j»on;on\tiu 

UNITEI§ sTATEs DISTAR`ICT coURT
EASTERN DISTRICT oF NEW YoRK

CHARLES SIMON,
Plaintiff,
-against-

DANNY BICKELL and JEFF ATKINS,
United States Supreme Court Clerks;
WYNNE P. KELLY, Assistant United States
Attomey, JOHN DOE #1, JOHN DOE #2,
and JOHN DOE #3, United States' Attorneys;
FEDERAL PRISON INDUSTRIES INC.;
and STEVE SCHALB, Chief Operating
Officer,

Defendants.

X

VITALIANO, United States District Judge:

 
  

     

F|LEQ < §
QLHPY J `
0901‘.¥ -9 PM h 145 §§
‘L, CUURT
t¥:`i)§ itt ii»i»..ttzéct

   ins
MEM RANDUM AND oRDER
o9_cv_4350 28 U.S.C. § 88; l406(a).
A ruling on plaintiffs request for preliminary injunctive relief is reserved for the transferee
Court. The Court offers no opinion on the merits of the action. That provision of Local Rule
83.1 which requires a five day stay is hereby waived.

SO ORDERED.

Dated: Brooklyn, New York
October 9, 2009

ERIC N. viTAL`iXNo 
United States District Judge